DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 1/7/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. NPL# 1 is not in English and lacks an explanation of relevance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 13-15, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng et al (US 2014/0119266).
For claims 1, 7, 13, and 19, Ng discloses sending, by a base station, indication information to user equipment by using a higher layer signaling, wherein the indication information indicates, to the user equipment, configuration information for receiving a first control channel (paragraphs 31 and 32 higher layer signaling is transmitted for receiving a PDCCH by a UE from a BS), and the configuration information comprises beam quasi-co-location (QCL) assumption information (paragraphs 31 and 32 higher layer signaling is transmitted to indicate the Quasi-co-location configuration information); and sending, by the base station, control information to the user equipment by using the first control channel (paragraphs 31 and 32 higher layer signaling is transmitted to indicate the first control channel information and Quasi-co-location configuration information for receiving by the UE).
For claims 2, 14, and 20, Ng discloses the higher layer signaling is: a Radio Resource Control (RRC) message or a Media Access Control control element (MAC-CE) (paragraph 34 configured by RRC signaling).
For claims 3, 15, and 21, Ng discloses the first control channel is a physical downlink control channel (PDCCH) (paragraphs 31-32 PDCCH).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6, 11, 16-18, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Overview on beam management (cited on IDS)[hereafter NPL1].
For claims 4, 16, and 22, Ng does not explicitly state receiving, by the base station, a request message from the user equipment, wherein the request message comprises update indication 
NPL1 discloses receiving, by the base station, a request message from the user equipment, wherein the request message comprises update indication information, and the update indication information instructs to update a beam corresponding to the first control channel (Sections 3-5 the UE transmits a measurement report to the BS to update the beam information).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 to receive, by the base station, a request message from the user equipment, wherein the request message comprises update indication information, and the update indication information instructs to update a beam corresponding to the first control channel taught by NPL1.  The rationale to combine would be to use a known technique in a similar device, to allow compliance with 5G standards (See NPL1 Introduction), to allow for troubleshooting, to increase system efficiency, and design choice.
For claims 5, 11, 17, and 23, Ng does not explicitly state sending, by the base station, measurement indication information and a measurement resource to the user equipment, wherein the measurement indication information indicates that the measurement resource is corresponding to the first control channel.
NPL1 discloses sending, by the base station, measurement indication information and a measurement resource to the user equipment, wherein the measurement indication information indicates that the measurement resource is corresponding to the first control channel (Sections 3-5 the UE transmits a measurement report to the BS to update the beam information based on the transmission from the BS).

For claims 6, 18, and 24, Ng does not explicitly state receiving, by the base station, measurement report indication information and a measurement result from the user equipment, wherein the measurement report indication information indicates that the measurement result is corresponding to the first control channel.
NPL1 discloses receiving, by the base station, measurement report indication information and a measurement result from the user equipment, wherein the measurement report indication information indicates that the measurement result is corresponding to the first control channel (Sections 3-5 the UE transmits a measurement report to the BS to update the beam information).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 to receiving, by the base station, measurement report indication information and a measurement result from the user equipment, wherein the measurement report indication information indicates that the measurement result is corresponding to the first control channel taught by NPL1.  The rationale to combine would be to use a known technique in a similar device, to allow compliance with 5G standards (See NPL1 Introduction), to allow for troubleshooting, to increase system efficiency, and design choice.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Park et al (US 2020/0336193) discloses QCL and UE measurement transmissions to the BS configured with higher layer signaling; Park et al (US 2019/0173553) discloses QCL configuration by a BS for a UE; Zhang et al (US 2019/0013857).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R CROMPTON whose telephone number is (571)270-3678.  The examiner can normally be reached on 10AM-4PM ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R CROMPTON/Primary Examiner, Art Unit 2463